IN THE
                        TENTH COURT OF APPEALS



                               No. 10-20-00038-CR
                               No. 10-20-00039-CR

                        IN RE BRIAN LEE RINEHART


                               Original Proceeding


                         MEMORANDUM OPINION


      Relator’s petitions for writ of mandamus are denied.




                                                JOHN E. NEILL
                                                Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petitions denied
Opinion delivered and filed February 19, 2020
[OT06]